Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “obtain definition information in which a first mnemonic and a second mnemonic different from the first mnemonic are associated with each other”. This, under its broadest reasonable interpretation, describes a process which can be performed in the human mind but for the recitation of generic computer components.
This judicial exception is not integrated into a practical application because the additional elements (i.e. “a processing portion”) are recited only at a high level of generality (e.g. a generic processor performing a generic computer function) and thus amount to no more than mere instructions to apply the exception using a generic computer component. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above the additional elements amount to no more than instructions to apply the exception using generic computer components.
Claim 2 recites “translate a first program written in the first mnemonic into a second program written in the second mnemonic, by using the definition information”. This describes a process performable in the human mind and does not recite any new additional elements.
Claim 3 recites “obtain intermediate information used for translating the first program into the second program, by using the definition information”. This describes a process performable in the human mind and does not recite any new additional elements.
Claim 4 recites “cause the output portion to output the second program”. This describes a process performable in the human mind. Then new additional element (i.e. “an output portion”) does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because the additional element is recited only at a high level of generality and thus amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 5 recites “obtain the definition information from design information”. This describes a process performable in the human mind and does not recite any new additional elements.
Claim 6 recites “translate the first program into the second program written in the second mnemonic selected by the user”. This describes a process performable in the human mind. Then new additional element (i.e. “an input portion”) does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because the additional element is recited only at a high level of generality and thus amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 7 recites translate the first program into the second program by using the definition information”. This describes a process performable in the human mind. Then new additional element (i.e. “a storage portion”) does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because the additional element is recited only at a high level of generality and thus amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 8 recites “the definition information is configured to be set by a user”. This describes a process performable in the human mind and does not recite any new additional elements.
Claim 9 recites “set the definition information”. This describes a process performable in the human mind. Then new additional element (i.e. “a display portion”) does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because the additional element is recited only at a high level of generality and thus amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 10 recites “obtain a second element written in the second mnemonic, from the second program”. This describes a process performable in the human mind and does not recite any new additional elements.
Claim 11 recites “obtain a first element written in the first mnemonic, from a design information, associate the first element and the second element with each other, and obtain the definition information”. This describes a process performable in the human mind and does not recite any new additional elements.
Claim 12 recites “associate the first element and the second element with each other”. This describes a process performable in the human mind. Then new additional element (i.e. “a display portion”) does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because the additional element is recited only at a high level of generality and thus amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 13 recites “the second element having already been associated with the first element in the definition information, such that the second element is associated with the first element”. This describes a process performable in the human mind and does not recite any new additional elements. 
Claim 14 recites “if a third element that is equal to the second element exists, … deletes the third element and causes the display portion to display the second element”. But for the recitation of generic computer components, this describes a process performable in the human mind.
Claim 15 recites “cause the display portion to display candidates of the first element to be associated with the second element, on the setting screen”. But for the recitation of generic computer components, this describes a process performable in the human mind.
Claim 16 recites “the first element and the second element include at least one of a device element or a command element”. This does not add a limitation which could not be performed in the human mind or any additional elements. 
Claim 17 recites “wherein the first program and the second program are ladder programs”. This does not add a limitation which could not be performed in the human mind or any additional elements.
Claim 18 recites “newly add the definition information, … delete the definition information, and … save the definition information that has been set. This describes a process performable in the human mind. Then new additional element (i.e. respective displayed “buttons”) does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because the additional element is recited only at a high level of generality and thus amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 19 recites a “ladder generation apparatus” similar to that of claim 2 and is rejected similarly.
Claim 20 recites an “information processing method” similar to the method performed by the apparatus of claim 1 and is similarly rejected. 
Claim 21 recites a “ladder generation method” similar to the method performed by the apparatus of claim 19 and is similarly rejected.
Claim 22 recites a method of manufacturing a product according to the ladder program of 21. The additional element of (i.e. an object) does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because the additional element is recited only at a high level of generality and thus amount to no more than mere instructions to apply the exception using a generic computer component.
Claim 23 recites a computer-readable recording medium for storing a program for performing the method of claim 22 and is rejected similarly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 16-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,142,469 to Weisenborn (Weisenborn).

Claim 1: Weisenborn discloses an information processing apparatus comprising a processing portion configured to perform information processing, 
wherein the processing portion is configured to obtain definition information in which a first mnemonic and a second mnemonic different from the first mnemonic are associated with each other (col. 7, lines 36-45 “many “equivalents” statements in its database”).

Claim 2: Weisenborn discloses the information processing apparatus according to claim 1, wherein the processing portion is configured to translate a first program written in the first mnemonic into a second program written in the second mnemonic, by using the definition information (col. 2, lines 3-6 “translating a ladder logic control program … into an equivalent ladder logic control program”).

Claim 3: Weisenborn discloses the information processing apparatus according to claim 2, wherein the processing portion is configured to obtain intermediate information used for translating the first program into the second program, by using the definition information (col. 7, lines 36-45 “the equivalents statements”).

Claim 4: Weisenborn discloses the information processing apparatus according to claim 2, further comprising an output portion configured to output a result obtained through processing performed by the processing portion, 
wherein the processing portion is configured to cause the output portion to output the second program (col. 4, lines 54-56 “generates and output file 450”).

Claim 5: Weisenborn discloses the information processing apparatus according to claim 1, wherein the processing portion is configured to obtain the definition information from design information (col. 5, lines 31-33 “Each choice … has associated with it one of n possible hardware modules which may be contained in the original PLC 10”).

Claim 7: Weisenborn discloses the information processing apparatus according to claim 2, further comprising a storage portion configured to store the definition information, 
wherein the processing portion is configured to translate the first program into the second program by using the definition information (col. 2, lines 3-6 “translating a ladder logic control program … into an equivalent ladder logic control program”, col. 7, lines 36-45 “many “equivalents” statements in its database”).

Claim 8: Weisenborn discloses the information processing apparatus according to claim 1, wherein the definition information is configured to be set by a user (e.g. col. 5, lines 47-49 “hardware choices are subsequently entered by the user”).

Claim 9: Weisenborn discloses the information processing apparatus according to claim 8, further comprising a display portion configured to display an image, 
wherein the processing portion is configured to cause the display portion to display a setting screen used to set the definition information (col. 5, lines 17-19 “a graphic presentation menu is then displayed”).

Claim 10: Weisenborn discloses the information processing apparatus according to claim 2, wherein the processing portion is configured to obtain a second element written in the second mnemonic, from the second program (col. 7, lines 36-45 “many “equivalents” statements in its database”).

Claim 11: Weisenborn discloses the information processing apparatus according to claim 10, wherein the processing portion is configured to obtain a first element written in the first mnemonic, from a design information, associate the first element and the second element with each other, and obtain the definition information (col. 7, lines 36-45 “many “equivalents” statements in its database”).

Claim 16: Weisenborn discloses the information processing apparatus according to claim 11, wherein the first element and the second element include at least one of a device element or a command element (col. 5, lines 23-27 “a menu of possible hardware choices is presented on the computer screen”, col. 7, lines 36-45 “many “equivalents” statements in its database”).

Claim 17: Weisenborn discloses the information processing apparatus according to claim 2, wherein the first program and the second program are ladder programs (col. 2, lines 3-6 “translating a ladder logic control program … into an equivalent ladder logic control program”).

Claim 19: Weisenborn discloses a ladder-program generation apparatus comprising a processing portion configured to perform information processing, 
wherein the processing portion is configured to 
obtain definition information in which a first mnemonic and a second mnemonic different from the first mnemonic are associated with each other (col. 7, lines 36-45 “many “equivalents” statements in its database”), and 
translate a first ladder program written in the first mnemonic into a second ladder program written in the second mnemonic, by using the definition information (col. 2, lines 3-6 “translating a ladder logic control program … into an equivalent ladder logic control program”).

Claim 20: Weisenborn discloses an information processing method performed by a processing portion, 
wherein the processing portion is configured to obtain definition information in which a first mnemonic and a second mnemonic different from the first mnemonic are associated with each other (col. 7, lines 36-45 “many “equivalents” statements in its database”).

Claim 21: Weisenborn discloses a ladder-program generation method performed by a processing portion, 
wherein the processing portion is configured to obtain definition information in which a first mnemonic and a second mnemonic different from the first mnemonic are associated with each other (col. 7, lines 36-45 “many “equivalents” statements in its database”), and 
translate a first ladder program written in the first mnemonic into a second ladder program written in the second mnemonic, by using the definition information (col. 2, lines 3-6 “translating a ladder logic control program … into an equivalent ladder logic control program”).

Claim 22: Weisenborn discloses a method of manufacturing a product, comprising: 
controlling an object, depending on a ladder program generated by using the ladder-program generation method according to claim 21 (col. 1, lines 25-32 “A control program … to instruct the PLC what actions to tack … generates output signals which are transmitted to various output devices”).

Claim 23: Weisenborn discloses a computer-readable recording medium storing a program that causes a computer to execute the information processing method according to claim 20 (col. 4, lines 35-40 “Translator program 400”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,142,469 to Weisenborn (Weisenborn) in view of US 2017/0139690 to Pesarese et al. (Pesarese).

Claim 6: Weisenborn discloses the information processing apparatus according to claim 2, further comprising an input portion configured to be operated by a user (col. 5, lines 17-19 “a graphic presentation menu is then displayed”), 
wherein the processing portion is configured to translate the first program into the second program written in the second mnemonic (col. 2, lines 3-6 “translating a ladder logic control program … into an equivalent ladder logic control program”).

Weisenborn does not explicitly disclose the second mnemonic is selected by the user via the input portion.

Pesarese teaches a second mnemonic selected by a user via an input portion (par. [0037] “receive a user selection of target programming languages”). 

It would have been obvious at the time of filing for a user to select the second mnemonic via the input portion. Those of ordinary skill in the art would have been motivated to do so as a known means of identifying a target language which would have produced only the expected results (i.e. selection of Weisenborn’s target PLC and its corresponding mnemonic) 

Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,142,469 to Weisenborn (Weisenborn) in view of US 2020/0081550 to Fuchs (Fuchs).

Claim 12: Weisenborn discloses the information processing apparatus according to claim 11, further comprising a display portion configured to display an image, 
wherein the processing portion is configured to cause the display portion to display a setting screen for a user (col. 5, lines 17-19 “a graphic presentation menu is then displayed”) to associate the first element and the second element with each other.

Weisenborn does not explicitly disclose displaying a setting screen for a user to associate the first element and the second element with each other.

Fuchs teaches displaying a setting screen for a user to associate a first element and a second element with each other (see e.g. Fig. 2).

It would have been obvious at the time of invention to provides a setting screen to associate the elements (Fuchs Fig. 2). Those of ordinary skill in the art would have been motivated to do so as a known means of editing the collection of mappings (Weisenborn col. 7, lines 36-45 “many “equivalents” statements in its database”) which would have produced only the expected results (i.e. providing the ability to add, remove and modify Weisenborn’s “equivalents”).

Claim 13: Weisenborn and Fuchs teach the information processing apparatus according to claim 12, wherein the processing portion is configured to cause the display portion to display the second element having already been associated with the first element in the definition information, such that the second element is associated with the first element (e.g. Fuchs Fig. 2).

Claim 14: Weisenborn and Fuchs teach the information processing apparatus according to claim 12, wherein if a third element that is equal to the second element exists, the processing portion deletes the third element and causes the display portion to display the second element (par. [0025] “modify application-independent short cuts”).

Claim 15: Weisenborn discloses the information processing apparatus according to claim 12, wherein the processing portion is configured to cause the display portion to display candidates of the first element to be associated with the second element, on the setting screen (Weisenborn col. 5, lines 23-27 “a menu of possible hardware choices is presented on the computer screen”, Fuchs Fig. 2).

Claim 18: Weisenborn discloses the information processing apparatus according to claim 9, but does not explicitly disclose:
at least one of an addition button to newly add the definition information, a delete button to delete the definition information, and a save button to save the definition information that has been set is displayed on the setting screen.

Fuchs teaches at least one of an addition button to newly add definition information, a delete button to delete definition information, and a save button to save definition information that has been set is displayed on the setting screen (par. [0024] “add button 217 … save button 218 … remove button 216”).

It would have been obvious at the time of invention to provides a setting screen to associate the elements (Fuchs Fig. 2). Those of ordinary skill in the art would have been motivated to do so as a known means of editing the collection of mappings (Weisenborn col. 7, lines 36-45 “many “equivalents” statements in its database”) which would have produced only the expected results (i.e. providing the ability to add, remove and modify Weisenborn’s “equivalents”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199